Title: To George Washington from John Gunby, 27 June 1789
From: Gunby, John
To: Washington, George



Dr Sir,
Baltimore The 27th June 1789—

As there Will be under the New Goverment a number of Offices to dispose off, some of greator, and Others of less importance, I beg your Excellency would be pleased to consider me an applicant to fill one of them, (The Navel office for the port of Snow Hill,) For as Much as the business of that port have been small, and in all probability will continue so for a time to come, Could the business of Collector, and purvayor, be annexed to it, and Vested in the same person, it would make the office more agreable, and the business mought be transacted with ease—Should I be so fortunate as to meat your Excellencys approbation, to fill this office, or any other, that it may be your pleasure to appoint me to, you may be assured, that I will use all the honest Indevors in my power to Discharge the Trust reposed in me faithfully. That it may be the blessed will of God to direct a speedey recovery of your health, and to aide and assist you, from time, to time, in performing the grand business

you have before you, to your own Ease, and Satisfaction is the prayers of your Very humble Servant

John Gunby

